Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 2-3, 5-14 have been reviewed and are allowable over prior art of record. 



Reasons for Allowance
Claims 2-3, 5-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 2-3, 5-14 are eligible under 35 USC 101.  After reviewing the Applicant’s arguments, presented on 2/15/2021, along with the Applicant’s disclosure and the additional limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the Examiner understands the claimed subject matter not to be directed towards an abstract idea and thereby patent eligible.

The combination of references do not render the claims as obvious. The most notable prior art of the record is Giordano.   Giodano describes providing transaction fee information to a consumer at a merchant point of sale; however, it does not disclose the limitations as recited.  After an exhaustive search, Grigg. Grigg describes triggering the broadcast of offers at the mobile point of transaction device; however, it does not render the limitations obvious. The closest Non-Patent Literature (NPL) that was found is “Method and System for Optimization of Point-Of-Service Promotional Offers”; the NPL describes optimizing offers at a point of service; upon further review, the NPL fails to disclose and/or suggest the possible allowable subject matter present in the instant claimed invention.
When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi, can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




2/18/2021
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622